DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application/Amendment/Claims
Claims 3-5, 7-8, 28, and 37-41 were cancelled by Applicants.  
Claims 1, 2, 6, 12, 14, 23, 26, 36, 42-43, and newly added claims 47-56 are presently pending for examination.
Election/Restriction
Claims 37-39 and 41, drawn to Group 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/22/2020. It is noted that Applicants have cancelled these claims.
Applicants requested that the subject matter of Groups 1 and 3 be rejoined, and examined together after the amendment of 10/22/2020.  The examiner agrees with Applicant’s request.
In addition to the response to the election of invention, Applicants also provided an election of species, see the following: 1) a molecule of interest that is CRISPR/Cas9; 2) a transduction compound that is NDSB-201; 3) a salt that is sodium chloride; 4) a protein solubilizing agent that is sucrose; 5) an osmolality inducing compound that is sucrose; and 5) an osmoprotectant that is glycerol.  According to Applicants, claims 1, 2, 6, 12, 14, 23, 26, 36, 42-43, and 47-56 read on the elected species/invention.
Applicant's election with traverse of Group 1 in the reply filed on 10/22/2020 is acknowledged.  The traversal is on the ground(s) that the sugars used in the buffer of Geijsen .  This is not found persuasive because (1) it is not clear that the osmolality of the buffers disclosed in Geijsen does not the fall within the broad range of osmolality recited in the instant claims.  It is noted that Applicants do not adequately define the term “between about,” recited in the claims.  (2) Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
With respect to the restriction between Groups 1&3 and 2, the requirement is still deemed proper and is therefore made FINAL
Claim Objections
Claim 23 is objected to because of the following informalities:  It is noted that claim 23 recites reference to Table 1 set forth in the specification as filed.  It is noted that Table 1 appears in the Figures, however there is no Figure number provided in reference to this table.  As per MPEP 2173.05(s): “[W]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In an effort to provide the claims in the most complete format, the claims should be amended to include the contents of Table 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 23, 26, 42-43, 47-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Astolfo et al. (April 23, 2015; Cell, 161, pages 674-690) or Geijsen et al. (WO2015/028969A1).
D’Astolfo et al. describe methods for protein transduction in multiple primary cell types. In one embodiment, the protein is the Cas9 enzyme Page 675 describes the effect of osmolality, NDSB-201, time and protein concentration on protein transduction:
 “[U]sing this assay, we explored the effect of time and/or NaCl, NDSB-201, and protein concentration on protein transduction of murine embryonic fibroblasts (MEFs). We discovered that optimal transduction time was directly proportional to the level of NaCl-induced hyperosmolality, with higher osmolalities resulting in faster protein transduction. Figure 1E integrates the effect of transduction time and different media osmolalities on beta-lactamase protein transduction. As control, beta-lactamase was transduced in isotonic media with addition of
NDSB-201 (open squares). At 800 mOsmol/kg, transduction occurred rapidly (orange line) with optimal transduction time at 1.5 hr. In contrast, at 500 mOsmol/kg, transduction proceeded slowly, reaching optimal levels after 12 hr (red line). Intermediate osmolalities resulted in corresponding optimal transduction times as indicated (red and green lines). Extension of protein transduction time beyond the optimal timeframe was detrimental to the cells, resulting in lower transduction efficiency and cell death (Figure 1E, dashed lines).
	We next tested whether other hypertonicity-inducing molecules could mediate protein transduction as well. As shown in Figure 1F, NaCl, RbCl, KCl, and LiCl all induced protein transduction at varying levels (Figure 1F). In addition, Na-gluconate supported protein transduction, indicating that the Cl_ anion in the added NaCl is dispensable for this process. In contrast, sucrose-, lactulose-, sorbitol-, and mannitol-induced hypertonicity did not support beta-lactamase protein transduction (Figure 1F). The above data demonstrate that protein transduction is critically dependent on hypertonicity induced by alkali metal cation-containing salts, especially Na+ and Rb+.


In the above passage, D’Astolfo et al. described the influence of NDSB-201, protein concentration, NaCl, osmolality, and time on protein transduction. (Reading on claims 1-2, 23, 26
Page 679, 3rd ¶, 1st col. of D’Astolfo et al. discloses that GABA, a well-known neurotransmitter, can mediate protein transduction.
In addition, D’Astolfo et al. also taught the influence of osmoprotectants such as glycerol on the and glycine on protein transduction, see page 677, 1st col. 2nd ¶:
“[O]smoprotectants (or protective osmolytes) help cells cope with osmotic stress by accumulating in the cytosol, thereby balancing the osmotic difference between the intra- and extracellular environment. We tested whether the addition of osmoprotectants to media would prevent cell-cycle arrest during protein transduction. MEFs were treated with transduction media alone or supplemented with different osmoprotectants, and BrdU incorporation was measured as indicated in Figure 2B. In the absence of osmoprotectants, incubation of MEFs with transduction media reduced the cell proliferation rate to 34% compared to non-transduced controls (Figure 2B, red bar). The addition of osmoprotectants during transduction ameliorated this cell-cycle arrest to various degrees as shown in Figure 2B (green bars). The combination of glycerol and glycine was found most effective and almost completely prevented the hypertonicity- induced cell-cycle arrest, while still allowing protein transduction (Figure 2C). Unless otherwise indicated, we therefore included glycerol and glycine in subsequent protein transduction experiments.”

D’Astolfo et al. does not specifically describe a method of transduction comprising wherein the osmolality-inducing components are added at a concentration to make a buffer osmolality of between about 1250 mOsm/kg and about 5000 mOsmol/kg, or between about 1500 mOsm/kg and about 5000 mOsm/kg.
In summary, D’Astolfo et al. examined the influence of osmolality, time, protein concentration, NDSB-201, GABA, NaCl, glycerol, and glycine on the transduction of molecules in cells.  In specific embodiment, D’Astolfo et al. disclosed that hypertonicity induced by alkali metal cation-containing salts, Na+ or Rb+, in combination with NDSB-201 concentration, transduction time, and extracellular protein concentration, see page 675, 5th col. 2nd ¶, played a 
D’Astolfo et al. also applied the highly efficient iTOP system to the delivery of the Cas9 nuclease to cells.  They discovered that GABA was well tolerated, however NDSB-201 was toxic at high concentrations (250mM).  With GABA present at 250mM and NaCl at 500mM, a tonicity of 1250 mOsm/kg was achieved, and transduction occurred within 60-90 minutes and was extremely efficient, see pages 683-685, bridging ¶s.  1250 mOsmol/kg is interpreted as anticipating the limitation “about 1500 mOsmol/kg...” This disclosure is interpreted as reading on claims 1-2, 23, 26, 42-43, and 47-56.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 23, 26, 42-43, and 47-56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geijsen et al. (WO2015028969A2; See IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same 
Geijsen et al. also disclose a transduction buffer comprising the same components described in D’Astolfo et al. above.
Specific embodiments of Geijsen et al. include the following, see pages 91-95, particularly published claims 1-5, and 11-44:
	1. A method for transducing a molecule of interest into a cell, wherein the method comprises contacting said cell with the molecule of interest and a transduction buffer, wherein the transduction buffer comprises (i) a transduction compound, (ii) a salt or an activator/enhancer of a sodium-hydrogen transporter, and preferably (iii) an osmoprotectant.
2. The method of claim 1 wherein the transduction buffer comprises (i) a transduction compound, (ii) a salt, and preferably (iii) an osmoprotectant.
3. The method of claim 2, wherein the transduction buffer comprises (i) a transduction compound, (ii) a salt, and (iii) an osmoprotectant. 4. The method of any one of claims 1 to 3, wherein the salt is a sodium, lithium, potassium, caesium or rubidium salt.
5. The method of any one of claims 1 to 4, wherein the salt is sodium chloride.
The methods of Geijsen et al. also include wherein the molecule of interest is Cas9,  the transduction compound is selected from Table 1 (at a concentration of about 250mM), the solution comprises salt, an osmoprotectant, wherein the Osmolality of the transduction solution is preferably about 1000, 1250, and 1500, see published claims.
This disclosure is interpreted as anticipating instant claims 1-2, 23, 26, 42-43, and 47-56.
Claims 1-2, 6, 12, 14, 23, 26, 36, 42-431-2, 23, 26, 42-43, and 47-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Oost (US2018/0282713A1; priority to GB1506509.7, 04/16/2015), Legendre et al. (EP0834572A2), Mutzke (US2012/0258046A1), Lee et al. (Cytometry 14:265-270 (1993), Castellot et al. (Proc Natl Acad Sci. USA 1978 
Van der Oost discloses the following: “[F]irst, NaCl-mediated hypertonicity induces intracellular uptake op protein via a process called macropinocytosis (D'Astolfo op.  cit.)). Second, a propanebetaine transduction compound (NDSB-201 or gamma-aminobutyric acid (GABA) or others triggers the intracellular release of protein from the macropinosome vesicles. In addition to these compounds, osmoprotectants such as glycerol (a sugar alcohol) and glycine (claim 51) are added to help cells to cope with the NaCl-induced hypertonic stress. By varying the concentration of NaCl, the concentration and type of transduction compound and/or the concentration and type of osmoprotectants, the iTOP system can be adapted and optimised to meet the specific requirements of the cargo protein and/or the target cells. iTOP parameters were optimized to allow efficient gene editing of human embryonic stem cells (hESCs), targeting the endogenous WDR85 gene by Cpf1 (equipped with an N- or C-terminal nuclear localization signal (NLS)), as recently shown for Cas9.” (¶[0122])  (Claims 1-2, 42-43, 47-48, 50, and 54-55)
Van der Oost does not teach the inclusion of sucrose in their transduction/transfection compositions, wherein the osmolality of the solution is greater than 1250 mOsmol/kg to about 1500 mOsmol/kg.
Legendre et al. described the use of GABA in compositions for the transfection of nucleic acid or an anionic macromolecule across a membrane for delivery into cells, see page 6, claims section.  The compounds of Legendre et al. include cell recognition ligands, “[S]pecific ligands contemplated by this invention include carbohydrate ligands such as galactose, mannose, mannosyl 5-phosphate, fucose, sialic groups, N-acetylglucosamine or combinations of these 
Mutzke describes a method of using sugars, such as sucrose and mannose in compositions for transduction of nucleic acid into a cell, see page 59, at least claim 1.  Additionally, Mutzke et al. disclose the following components as useful in the inventive solution for lyophilization, transfection or injection, see the following:
“[A]dditionally, in the context of the inventive solution for lyophilization, transfection and/or injection as defined above, a further optional component or additive may be selected from the group of carbohydrates. Such group of carbohydrates may comprise, without being limited thereto, any carbohydrate, suitable for the preparation of a pharmaceutical composition, preferably, without being limited thereto, monosaccharides, such as e.g. glucose, fructose, etc., disaccharides, such as e.g. lactose, maltose, sucrose, trehalose, etc., and polysaccharides, such as e.g. dextran, HP-beta CD, etc. Also, in the context of the inventive solution for lyophilization, transfection and/or injection as defined above, a further suitable optional component or additive may be selected from the group of proteins. Such group may comprise, without being limited thereto, proteins such as albumin, gelatine, therapeutically active proteins as defined above, antibodies as defined above, antigens as defined above, or any further protein encoded by the nucleic acid (sequence) of the inventive solution for lyophilization, transfection and/or injection as defined above.
	A further optional component or additive, which may be contained in the inventive solution for lyophilization, transfection and/or injection as defined above may be selected from the group of metals or metal ions, typically comprising, without being limited thereto, metals or metal ions or salts selected from alkali metals, including members of group 1 of the periodic table: lithium (Li), sodium (Na), potassium (K), rubidium (Rb), caesium (Cs), and francium (Fr), and their (monovalent) metal alkali metal ions and salts; preferably lithium (Li), sodium (Na), potassium (K), and their (monovalent) metal alkali metal ions and salts…”

Lee et al. taught the use of hypertonic solution of (PEG and sucrose) for the treatment of NIH 3T3 cells to cause osmotic lysis of pinosomes and the release of macromolecule into cells (Lee 1996; page 266).  Castellot et al. teach the use of hypertonic treatment of cells using a medium of 4.2% NaCl for the uptake of small molecules into cells (see page 351-352, bridging ¶).  Gruber et al. also taught the use of a hypertonic medium, specifically a PEG/sucrose mixture in a buffered saline solution) for transferring macromolecules into cells, specifically siRNA (see page 97, 1st
Van der Oost, Legendre et al. Mutzke and Lee et al. & Castello et al. do not specifically teach wherein the osmolality of the buffer is between about 1250 mOsmol/kg and about 5000 mOsmol/kg, or between about 1500 mOsm/kg and about 5000 mOsm/kg.  Additionally, the cited references do not specifically teach wherein the concentration of salt is present at a total concentration between about 250mM and 2500 mM.  However, one of ordinary skill in the art would have been motivated to make these modifications since it is clear that increased osmolality (e.g. by the addition of osmolality influencing factors, e.g NaCl) can be used to increase transduction of macromolecules into cells. The combined disclosures of all of the cited references are interpreted on the broadest reasonable interpretation of the instant claims.
Absent evidence of unexpected properties, since osmolality, and osmolality inducing components were known parameters which influence transduction, it would have been obvious to the ordinary skilled artisan at the time of the instant invention to have optimized those molecules that influence osmolality in an effort to achieve optimal transduction efficiency.  See MPEP 2144.05, which recites: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 12, 14, 23, 26, 42-43, 47-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10883116 B2 in view of Gruber et al. Although the claims at issue are not identical, they are not patentably distinct from the scope of the instant claims differ only to the extent that the claims recite wherein the Osmolality is between about 1250 mOsmol/kg to about 1500 mOsm/kg; and wherein the claims include wherein one of the osmoprotectants is sucrose.
However, it is clear that the methods of the issued claims includes wherein the osmolality is “at least 750 mOsmol/kg.” Absent evidence to the contrary the ordinary skilled artisan would immediately recognize that “between about 1250 mOsmol/kg to about 1500 mOsm/kg,” falls within the very broad scope of the range “at least 750 mOsmol/kg,” and therefore anticipates this range.  
Additionally, the inclusion of sucrose in transduction buffers, particularly for the uptake of nucleic acid into cells (e.g. siRNA), see Gruber et al. (2004) which discloses the successful use of hypertonic medium comprising a mixture sucrose/peg in a saline buffer for the uptake of siRNA into cells, see page 97.
Therefore, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have modified the claims to include sucrose in a mixture used for the transduction of macromolecules (e.g. nucleic acid) into cells because of the known effectiveness of solutions comprising sucrose in the uptake of nucleic acid into cells, based upon the teachings of Gruber et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 43 and 48 recite the phrase “modifying a nucleic acid is inherently targeted.”  The metes and bounds of this phrase are vague and indefinite, the person of ordinary skill in the art would not have been reasonably apprised of the scope of the claimed invention.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/            Primary Examiner, Art Unit 1699